DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/25/2021 and 10/18/2021 has been considered by the examiner. 

Reason for Allowance
Claims 1, 4-5, 8-17 are allowed. 
Upon conclusion of a search of the pertinent prior art, the Office indicates that the claims are allowable.
The primary reason for allowance of independent claim 1 the prior art of record, individually or in combination does not teach or fairly suggest:
A display apparatus comprising: 
a display; 
a stand configured to support the display; 
a connecting member configured to connect a rear of the display to the stand; and 
a motor, 
wherein the connecting member is configured to guide the display to move relative to the stand between: 
a first position in which the display obscures the stand from view of a user of the display apparatus, 
a second position in which the display is moved from the first position in a vertical direction relative to the stand and a lower portion of the stand is exposed to the view of the user of the display apparatus, and 
a third position in which the display is rotated relative to the stand, wherein the stand comprises a speaker arranged in the lower portion of the stand and a pair of guide rails arranged in the vertical direction, 
wherein, in the first position, the display obscures the lower portion of the stand including the speaker from the view of the user of the display apparatus, 
wherein in the second position and the third position, the display does not obscure the lower portion of the stand including the speaker from the view of the user of the display apparatus, 
wherein the motor is configured to move the display from the first position to the second position and rotate the display from the second position to the third position, 
wherein the connecting member comprises: 
a knob coupled with one surface of the connecting member, 
a vertical moving member coupled with the pair of guide rails and configured to move in the vertical direction; and 
a rotating member that is rotatively coupled with the vertical moving member, wherein, the knob is arranged on a first surface of the rotating member, and the display is coupled on a second surface of the rotating member opposing the first surface, and
wherein the rotating member comprises: 
a rotating part inserted into a rotation hole formed on the vertical moving member and configured to rotate; and 
a coupling part formed integrally with the rotating part and to which the display is coupled.
The above claim limitation configuration is not taught in any of the prior arts of record. In more detail the configuration and arrangement of the display apparatus comprising a display, a stand, a speaker, connecting member a motor and details of the connecting member such that the connecting member comprises a knob, a vertical moving member, a rotating member and the details of the rotating member comprising a rotating part and a coupling part and how each structural element is interconnected with each other as claimed, at least these configuration in combination of the remaining limitation of the entire claim 1 and the function/operation of the claim 1 as described is not taught in any of the prior art(s) of record. In examiners opinion the pertinent prior art, when taken alone, or, in combination, cannot be reasonably construed as adequately teaching or suggesting all of the elements and features of the claimed inventions as arranged, disposed or provided in the manner as claimed by the applicant.  
Furthermore, the office notes that the applicant has incorporate the allowable subject matter that was previously indicated into the independent claim. 

The KR prior art teaches the detail of a display apparatus and the connecting member. However KR prior art fails to teach the specific of a display apparatus comprising a stand configured to support the display and the specific arrangement of the rotating member that is rotatively coupled with the vertical moving member, wherein, the knob is arranged on a first surface of the rotating member, and the display is coupled on a second surface of the rotating member opposing the first surface, and wherein the rotating member comprises: a rotating part inserted into a rotation hole formed on the vertical moving member and configured to rotate; and a coupling part formed integrally with the rotating part and to which the display is coupled. Therefore, in examiners opinion the pertinent prior art, when taken alone, or, in combination, cannot be reasonably construed as adequately teaching or suggesting all of the elements and features of the claimed inventions as arranged, disposed or provided in the manner as claimed by the applicant.  

The primary reason for allowance of independent claim 17 the prior art of record, individually or in combination does not teach or fairly suggest:
A display apparatus comprising: 
a display; 
a stand; 
a connecting member configured to connect a rear of the display to the stand, wherein the connecting member is configured to guide the display to move relative to the stand 
a motor coupled to the connecting member and configured to move the display from the first position to the second position and rotate the display from the second position to the third position; and 
a processor configured to detect an orientation of a content to be displayed on the display and control the motor to drive the display to be guided by the connecting member to the vertical orientation in the first and the second position or the horizontal orientation in the third position based on the orientation of the content to be displayed, 
wherein the stand comprises a speaker arranged in the lower portion of the stand, 
wherein, in the first position, the display obscures the lower portion of the stand including the speaker from the view of the user of the display apparatus, 
wherein in the second position and the third position, the display does not obscure the lower portion of the stand including the speaker is from the view of the user of the display apparatus, wherein the connecting member comprises a knob coupled with one surface of the connecting member, wherein the stand further comprises a guide member in which a guide slot into which the knob is inserted and moves is formed, and 
wherein the guide slot comprises: 
a first portion formed in the vertical direction to guide the display to move in the vertical direction relative to the stand; and 
a second portion connected to an upper end of the first portion and configured to guide the display to rotate relative to the stand.
As indicated in the previous office action, the above claim limitation configuration is not taught in any of the prior arts of record. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABHISHEK M RATHOD whose telephone number is (571)270-3947.  The examiner can normally be reached on 7:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571) 272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



ABHISHEK M. RATHOD
Primary Examiner
Art Unit 2841



/ABHISHEK M RATHOD/Primary Examiner, Art Unit 2841